In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2009 
WESTFIELD INSURANCE COMPANY, 
an Ohio corporation, 
                                                     Plaintiff‐Appellee, 

                                   v. 

SCOT VANDENBERG, et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 1:12‐cv‐00040 — Harry D. Leinenweber, Judge. 
                      ____________________ 

    ARGUED DECEMBER 9, 2014 — DECIDED AUGUST 6, 2015 
                ____________________ 

   Before POSNER, RIPPLE, and KANNE, Circuit Judges. 
    RIPPLE, Circuit Judge. Scot Vandenberg was injured when 
he  fell  from  the  upper  deck  of  a  yacht  anchored  in  Lake 
Michigan.  He  filed  suit  in  Illinois  state  court,  alleging  that 
the  owners  and  operators  of  the  yacht  were  negligent.  He 
eventually settled with the defendants. Under the settlement 
agreement,  the  defendants  agreed  to  pay  Mr. Vandenberg 
$25 million  through  the  assignment  of  their  claims  against 
2                                                    No. 14‐2009 

their  insurers.  Westfield  Insurance  Company  (“Westfield”) 
was  the  insurance  provider  for  Rose  Paving  Company 
(“Rose Paving”),  one  of  the  defendants.  Westfield  disputed 
that  its  insurance  policies  with  Rose  Paving  covered  the 
yacht accident and brought a declaratory judgment action in 
the  district  court.  Mr. Vandenberg,  as  the  assignee  of 
Rose Paving,  opposed  the  action.  The  district  court  granted 
Westfield’s motion for judgment on the pleadings; it decided 
that  the  Westfield  policies  did  not  provide  coverage  for 
Mr. Vandenberg’s  injury.  Mr. Vandenberg  asks  that  we 
review  that  determination.  We  now  hold  that  the  accident 
occurring  on  the  yacht  is  not  covered  by  the  insurance 
policies and accordingly affirm the district court’s judgment. 
        
                                I 
                       BACKGROUND 
                               A. 
    In September 2009, Mr. Vandenberg was attending a five‐
hour cruise on a chartered yacht when he fell from the upper 
deck.  The  accident  occurred  when  he  turned  to  respond  to 
someone calling his name and, as he shifted his weight, the 
bench  upon  which  he  was  sitting  tipped  over.  The  bench 
was not secured to the deck, nor did the upper deck have a 
railing.  The  fall  left  Mr.  Vandenberg  paralyzed  from  the 
chest down. The yacht was owned by RQM, Inc. (“RQM”), a 
closely  held  corporation  owned  by  Michael  Rose,  Carl 
Quanstrom,  and  Alan  Rose.  Mr.  Vandenberg  alleged  that 
Rose  Paving,  a  company  run  by  Alan  Rose,  was  a  booking 
agent  that  maintained  a  marketing  relationship  for  the 
chartering of the yacht. 
No. 14‐2009                                                                   3

   At the time of the accident, Rose Paving was insured by 
Westfield  under  a  commercial  general  liability  (“CGL”) 
policy  and  by  an  umbrella  policy  (collectively  “the 
policies”).  The  application  for  the  CGL  policy  listed  as 
insureds Rose Paving Co., Rose Paving & Seal  Coating  Inc., 
                                                    1
and  Bridgeview  Investments.   This  application  included  a 
“schedule of hazards,” which listed “concrete construction,” 
                                                                               2
“Contractors Executive Supervisors,” and “subcontractors.”  
The  application  also  asked  whether  the  applicant  owned, 
hired,  or  leased  any  watercraft.  Rose  Paving  marked  the 
                 3
“no”  box.   The  umbrella  section  of  the  application  similarly 
asked  whether  the  applicant  owned  or  leased  a  watercraft. 
Rose Paving did not answer that question. 
    The  insurance  contract  included  “common  policy  decla‐
rations”  applicable  to  both  the  CGL  and  umbrella  policies, 
which  listed  Rose  Paving’s  business  as  “concrete  construc‐
         4
tion.”   The  CGL  policy  declarations  also  contained  a  “gen‐
eral liability schedule,” which listed the premises and opera‐
tions covered by the contract and included “contractors” and 
“subcontracted  work—in  connection  with  construction,  re‐
                                                            5
construction, repair or erection of buildings.”  The CGL and 

                                                 
1 Bridgeview  Investments  was  listed  as  an  additional  insured  in  its 
capacity as the manager or lessor of Rose Paving’s business premises. 
2 R.56‐2 at 49. 

3 Id. at 50.  

4 R.56‐1 at 54.

5  Id.  at  60.  The  CGL  policy  declarations  determine  the  scope  of  both 

policies. Although the umbrella policy did not contain a similar liability 
                                                           (continued…) 
4                                                                                        No. 14‐2009 

umbrella  policies  further  provided  that  Westfield  would  be 
legally  obligated  to  pay  for  damages  “to  which  this  insur‐
                        6
ance applies.”  They then listed certain exclusions, including 
liability that “aris[es] out of the ownership, maintenance, use 
or  entrustment  to  others of any … watercraft owned or op‐
                                                                                     7
erated  by  or  rented  or  loaned  to  any  insured.”   Finally,  the 
policies  provided  that,  by  accepting  coverage,  Rose  Paving 
agreed that “[t]he statements in the Declarations are accurate 
and complete,” that “[t]hose statements are based upon rep‐
resentations” Rose Paving made to Westfield, and that West‐
field “issued th[e] policy in reliance upon [those] representa‐
           8
tions.”  
             
                                                    B. 
   Before Westfield filed this declaratory action, the parties 
had commenced several actions, the particulars of which are 
                                                                          9
not  pertinent  to  our  decision  today.   Mr. Vandenberg 
                                                                                                             
(…continued) 
schedule,  it  applied  only  if  Westfield  had  been  “obligated  to  pay  the 
‘retained  limit’”  under  the  CGL  policy.  R.56‐2  at  25;  see  also  id.  at  29 
(“‘Retained  limit’  means  the  available  limits  of  ‘underlying  insurance’ 
scheduled in the Declarations … .”). 
6 R.56‐1 at 68 (CGL policy); R.56‐2 at 13 (umbrella policy). 

7 R.56‐1 at 78; R.56‐2 at 15. 

8 R.56‐1 at 86; R.56‐2 at 25. 

9  To  summarize  briefly,  in  March  2010,  Mr. Vandenberg  filed  an  action 

against  RQM  in  the  Circuit  Court  of  Cook  County,  Illinois,  seeking  to 
recover  money  damages  for  his  injuries.  In  August  2010,  RQM  filed  a 
maritime action in federal court seeking exoneration from liability for the 
                                                                (continued…) 
No. 14‐2009                                                                                               5

ultimately  entered  into  a  settlement  agreement  with  the 
defendants,  disposing  of  the  then‐pending  state  court  and 
maritime actions. Under this agreement, Rose Paving, along 
with  Carl  Quanstrom,  Michael  Rose,  Alan  Rose, 
Dough Management,  and  Location  Finders  International, 
agreed  to  pay  $25  million,  to  be  satisfied  solely  through  an 
assignment of their rights of recovery under their insurance 
policies.  Rose Paving,  Michael  Rose,  and  Alan  Rose  agreed 
to  pay  an  additional  $300,000  directly,  and  RQM’s  insurer 
agreed  to  pay  $2  million.  The  settlement  agreement  was 
accepted  by  the  Circuit  Court  of  Cook  County,  Illinois,  on 
October 10, 2012. 



                                                                                                             
(…continued) 
accident or a limitation of liability to the value of the yacht. The district 
court  enjoined  Mr.  Vandenberg  from  pursuing  his  claims  against  RQM 
and  ordered  the  parties  to  refrain  from  filing  additional  lawsuits. 
Mr. Vandenberg  then  dismissed  his  first  state  court  action.  In  August 
2011,  Mr. Vandenberg  filed  a  second  suit  in  the  Circuit  Court  of  Cook 
County, Illinois. He alleged that the defendants were negligent because 
they failed to provide railing or other protection on the top deck, allowed 
Mr. Vandenberg to access the top deck of the yacht, failed to warn about 
the lack of railings, and “[a]llowed a bench to be placed inches from the 
rear of the unrailed top deck.” R.56‐1 at 41. The district court overseeing 
RQM’s  maritime  action  ordered  Mr.  Vandenberg  to  stay  his  state  court 
action. 
    Mr.  Vandenberg  also  provided  Westfield  with  an  unfiled  amended 
complaint  five  months  before  settlement.  The  amended  complaint 
included allegations that Rose Paving negligently owned, maintained, or 
used an unstable bench. The stay imposed by the district court in RQM’s 
maritime  action  prevented  Mr. Vandenberg  from  filing  the  amended 
complaint. 
6                                                     No. 14‐2009 

    In January 2012, Westfield filed this declaratory action. It 
sought  a  determination  that  it  owed  no  duty  under 
Rose Paving’s  insurance  policies  to  defend  or  to  indemnify 
any  of  the  defendants  in  the  state  court  action.  Westfield 
alleged  that  the  policies  did  not  cover  the  underlying 
accident  because  the  operation  of  a  seventy‐five‐foot  yacht 
fell outside the scope of the risks and liabilities for which the 
policies  provided  coverage.  Alternatively,  Westfield 
maintained  that  the  “watercraft  exclusion”  barred  coverage 
and  that  Rose Paving’s  conduct  released  Westfield  from 
contractual liability under the policies. 
    Westfield  filed  a  motion  for  judgment  on  the  pleadings. 
Mr. Vandenberg, as the assignee of Rose Paving, responded 
with  a  combined  response  and  cross‐motion  for  summary 
judgment.  The  district  court  granted  Westfield’s  motion  for 
judgment  on  the  pleadings  and  denied  Mr.  Vandenberg’s 
motion for summary judgment. The court concluded that the 
insurance  policies  covered  only  Rose  Paving’s  construction 
business.  The  court  relied  on  the  business  description 
provided  in  the  common  policy  declarations,  the  “schedule 
of  hazards”  listed  in  the  application,  and  Rose  Paving’s 
representation  that  it  did  not  own,  hire,  or  lease  any 
watercraft. 
    The district court later denied  Mr. Vandenberg’s motion 
to  alter  the  judgment  under  Federal  Rule  of  Civil 
Procedure 59(a).  Mr.  Vandenberg  now  appeals  the  court’s 
No. 14‐2009                                                                      7

decision  granting  Westfield’s  motion  for  judgment  on  the 
                  10
pleadings.  
 
                                                    II 
                                        DISCUSSION 
   Mr.  Vandenberg  asks  us  to  review  the  district  court’s 
decision on the scope of the Westfield insurance policies. He 
maintains that the policies provide coverage for his injuries 
because  of  the  broad  terms  employed  in  the  text.  More 
precisely,  he  takes  the  view  that,  because  the  Westfield 
policies  do  not  exclude  expressly  accidents  such  as  the  one 
on  the  yacht,  the  accident  and  his  injuries  are  covered. 
Westfield  responds  that  the  policies  apply  only  to  Rose 
Paving’s  construction  business  and,  in  the  alternative,  that 
the accident falls under the watercraft exclusion contained in 
                       11
the policies.  
    The  interpretation  of  an  insurance  policy  is  a  matter  of 
state  law.  See  Koransky,  Bouwer  &  Poracky,  P.C.  v.  Bar  Plan 
Mut.  Ins.  Co.,  712  F.3d  336,  341  (7th  Cir.  2013).  Because  the 
parties  agree  that  Illinois  law  applies,  we  look  to  the 

                                                 
10  The  district  court  had  jurisdiction  pursuant  to  28  U.S.C.  §  1332.  We 

have jurisdiction under 28 U.S.C. § 1291. 
11  Westfield  also  maintains  that  it  never  breached  its  duty  to  defend 

Rose Paving because it filed a declaratory action and that it is not bound 
by the settlement because the settlement was overtly collusive, breached 
multiple  policy  conditions,  and  forfeited  coverage.  Because  we  decide 
that Westfield prevails under its first two theories, we do not address its 
remaining contentions. 
8                                                              No. 14‐2009 

decisions  of  the  Supreme  Court  of  Illinois  for  guidance.  See 
id. We review de novo the district court’s decision granting a 
Rule 12(c) motion for judgment on the pleadings. See Matrix 
IV, Inc. v. Am. Nat’l Bank & Tr. Co., 649 F.3d 539, 547 (7th Cir. 
2011).  For  the  reasons  set  out  more  fully  below,  we  agree 
with  the  district  court  that  the  policies  do  not  provide 
coverage  for  Mr.  Vandenberg’s  accident.  We  also  conclude 
that  Rose  Paving’s  use  of  the  yacht  was  excluded  from 
coverage by the policies’ watercraft exclusion. 
            
                                                    A. 
    We  first  address  the  scope  of  the  Westfield  insurance 
policies.  Mr.  Vandenberg  makes  two  major  arguments  to 
support  his  interpretation  of  the  policies.  First,  he  submits 
that  the  business  designation,  on  its  own,  is  insufficient  to 
limit  the  scope  of  the  policies.  Second,  he  contends  that, 
under  Illinois  law,  an  insurer  must  “expressly  exclude”  a 
risk from the insurance policy if the insurer does not intend 
                                                          12
to  insure  against  that  particular  risk.   He  therefore 
maintains  that  because  the  Westfield  policies  do  not 
expressly  exclude  non‐construction‐related  injuries,  the 
policies provide coverage. 
   Under  Illinois  law,  “[a]n  insurance  policy  is  a  contract, 
and  the  general  rules  governing  the  interpretation  of  other 
types of contracts also govern the interpretation of insurance 
policies.” Hobbs v. Hartford Ins. Co. of the Midwest, 823 N.E.2d 
561,  564  (Ill.  2005).  When  interpreting  an  insurance  policy, 

                                                 
12 Appellant’s Br. 26. 
No. 14‐2009                                                           9

“our  primary  objective  is  to  ascertain  and  give  effect  to  the 
intention of the parties, as expressed in the policy language.” 
Id.;  accord  Crum  &  Forster  Managers  Corp.  v.  Resolution  Tr. 
Corp.,  620  N.E.2d  1073,  1078  (Ill.  1993)  (“[T]he  primary 
function  of  the  court  is  to  ascertain  and  enforce  the 
intentions of the parties as expressed in the agreement.”). To 
achieve that goal, we “must construe the policy as a whole, 
taking  into  account  the  type  of  insurance  for  which  the 
parties have contracted, the risks undertaken and purchased, 
the  subject  matter  that  is  insured  and  the  purposes  of  the 
entire  contract.”  Crum  &  Forster  Managers  Corp.,  620  N.E.2d 
at  1078;  accord  Oakley  Transp.,  Inc.  v.  Zurich  Ins.  Co.,  648 
N.E.2d  1099,  1106  (Ill.  App.  Ct.  1995)  (noting  that  “an 
insurance policy is not to be interpreted in a factual vacuum 
and  without  regard  to  the  purpose  for  which  the  insurance 
was written”). 
     After  reviewing  the  insurance  application  and  the  terms 
of  the  policies,  we  conclude  that  the  district  court  correctly 
determined  that  Westfield  and  Rose  Paving  intended  to 
enter  into  an  insurance  agreement  under  which  Westfield 
provided  coverage  only  for  Rose  Paving’s  construction‐
related  business.  We  begin  with  the  actual  text  of  the 
policies.  In  that  respect,  we  first  note  that  the  policies’ 
“common policy declarations” list Rose Paving’s business as 
                                           13
“concrete  construction.”   The  “general  liability  schedule” 
also  explains  that  Westfield  is  providing  coverage  for  work 
done “in connection with construction, reconstruction, repair 


                                                 
13 R.56‐1 at 54. 
10                                                          No. 14‐2009 

                                                    14
or  erection  of  buildings.”   The  policies  thus  reflect, 
explicitly,  the  parties’  intent  to  insure  only  Rose  Paving’s 
construction business. 
    The  situation  before  us  today  is  closely  akin  to  the  one 
before  the  Appellate  Court  of  Illinois  in  Heritage  Insurance 
Co.  v.  Bucaro,  428  N.E.2d  979  (Ill.  App.  Ct.  1981).  There,  the 
court determined that similar representations were sufficient 
to  limit  the  scope  of  an  insurance  policy.  The  court 
determined  that  the  underlying  insurance  policy  did  not 
cover  automobile  acquisitions  because  “[t]he  activities 
enumerated in  the  policy concern[ed] operations relating  to 
automobile  dismantling.”  Id.  at  982  (emphasis  in  original). 
The  court  relied  on  the  description  of  hazards,  which 
“include[d]  salvage  or  junking  of  parts,  and  store 
operations,” and that the policy listed the insured’s business 
as “Automobile Dismantling.” Id. at 981. “Due to the limited 
nature of the policy purchased,” the court concluded that it 
was “implausible to assume that protection was expected for 
liability  of  the  type  that  has  been  created  here.”  Id.  at  982. 
The  Illinois  court’s  methodology  and  conclusion  reinforces 
our  view  of  the  proper  interpretation  of  the  Westfield 
policies. 
    The  insurance  application  also  supports  our 
interpretation.  See  Dash  Messenger  Serv.,  Inc.  v.  Hartford  Ins. 
Co.  of  Ill.,  582  N.E.2d  1257,  1263  (Ill.  App.  Ct.  1991)  (relying 
on the insurance application to determine the risks for which 
the  parties  contracted);  see  also  A.D.  Desmond  Co.  v.  Jackson 
Nat’l  Life  Ins.  Co.,  585  N.E.2d  1120,  1122  (Ill.  App.  Ct.  1992) 
                                                 
14 Id. at 60. 
No. 14‐2009                                                      11

(“When, as in this case, an insurance policy is issued which 
makes  the  application  for  insurance  part  of  the  policy,  the 
application  becomes  and  is  construed  as  part  of  the  entire 
insurance contract.”). The policies at issue here provide that 
Rose Paving  agreed  that  “[t]he  statements  in  the 
Declarations  are  accurate  and  complete,”  that  “[t]hose 
statements  are  based  upon  representations”  Rose  Paving 
made to Westfield, and that Westfield “issued th[e] policy in 
                                                    15
reliance  upon  [those]  representations.”   Rose  Paving  stated 
in  its  application  that  it  was  engaged  in  the  construction 
business.  Consistent  with  that  representation,  the  parties 
listed in the schedule of hazards the risks that they intended 
to  cover,  including  “concrete  construction,”  ”Contractors 
                                                          16
Executive  Supervisors,”  and  “subcontractors.”   Rose 
Paving’s  representations  in  the  insurance  application 
therefore  reinforce  our  construction  of  the  text  of  the 
insurance  policies  and  our  conclusion  that  the  parties  did 
not intend to cover an accident occurring on the yacht. 
    Mr.  Vandenberg  submits  that  it  is  inappropriate  to  rely 
on  the  business  designation  in  the  insurance  contract.  We 
need  not  determine  whether,  in  all  cases,  Illinois  courts 
would  consider  a  business  designation  contained  in  an 
insurance policy, standing alone, to be a sufficient indication 
of  party  intent  to  circumscribe  the  scope  of  an  insurance 
agreement.  Here,  our  decision  need  not  rely  solely  on  the 
business designation. As we have noted earlier, the business 
designation  and  the  general  liability  schedule  contained  in 
                                                 
15 R.56‐1 at 86; R.56‐2 at 25. 

16 R.56‐2 at 49. 
12                                                       No. 14‐2009 

the  contract,  as  well  as  the  incorporated  representations  in 
the  insurance  application,  express,  uniformly,  the  parties’ 
intent  to  limit  the  scope  of  the  insurance  policies  to  Rose 
Paving’s known business, construction. See Heritage Ins. Co., 
428  N.E.2d  at  981–82  (holding  that,  because  the  description 
of hazards included only “Automobile Dismantling” and the 
business  of  the  insured  was  listed  as  “Automobile 
Dismantling,”  “it  is  evident  that  the  policy  provides 
coverage  only  for  occurrences  arising  out  of  specified 
activities  [automobile  dismantling]  taking  place  on  the 
insured  premises”).  The  district  court  correctly  recognized 
that Rose Paving “operated multiple independent businesses 
(paving  and  yacht  charters),  purchased  insurance  for  only 
one of those businesses (paving), and later sought coverage 
                                                    17
for  a  different  business  (yacht  charters).”   In  this  case, 
therefore,  the  business  designation  contained  in  the 
insurance contract, when read with the other evidence of the 
parties’  intent,  substantiates  forcefully  that  the  parties 
entered  into  an  agreement  to  insure  only  Rose  Paving’s 
construction business. 
     Nor can we accept Mr. Vandenberg’s contention that the 
policies  provide  coverage  for  any  and  all  liabilities  unless 
they  are  explicitly  excluded.  In  assessing  this  submission, 
our task is, of course, to determine the intent of the parties, 
as  expressed  by  the  insurance  policy.  See  Hobbs,  823  N.E.2d 
at  564;  Crum  &  Forster  Managers  Corp.,  620  N.E.2d  at  1078. 
Here,  we  believe  that  the  text  and  structure  of  the  policies 
makes  clear  that  the  parties  intended  to  insure  against  the 

                                                 
17 R.89 at 10. 
No. 14‐2009                                                                           13

risks  of  operating  a  construction  company.  If  the  parties 
intended  to  exclude  a  risk  associated  with  running  such  a 
business,  we  would  expect  them  to  have  recited  that 
exclusion in the contract. A policy does not need to exclude 
from  coverage  liability  that  was  not  contemplated  by  the 
parties  and  not  intended  to  be  covered  under  their 
agreement. See Dash Messenger Serv., Inc., 582 N.E.2d at 1263 
(noting that an insurer should expressly exclude a risk from 
coverage  “if  an  insurer  does  not  intend  to  insure  against  a 
risk  likely  to  be  inherent  in  the  insured’s  business”  (emphasis 
added)).  Because  Rose Paving’s  policies  were  manifestly 
designed  to  cover  only  its  construction  business,  however, 
we  would  not  expect  those  policies  to  address  risks  not 
                                             18
inherent in that business.  To hold otherwise would require 

                                                 
18 Other courts, when faced with analogous circumstances, have adopted 

similar interpretations. See Steadfast Ins. Co. v. Dobbas, No. CIV. S‐05‐0632 
FCD  JFM,  2008  WL  324023,  at  *6  (E.D.  Cal.  Feb.  5,  2008)  (holding  that, 
because  the  policy  describes  the  business  of  the  insured  as  “Railroad 
Contractor”  and  “[t]he  Declarations  page  tailored  for  this  particular 
policy  limited  the  coverage  of  the  policy  based  upon  the  business 
description,” the “policy unambiguously provide[d] coverage … only for 
injuries  relating  to  the  business  of  ‘Railroad  Contractor’”  (emphasis  in 
original));  Gemini  Ins.  Co  v.  S  &  J  Diving,  Inc.,  464  F.  Supp.  2d  641,  650 
(S.D.  Tex.  2006)  (holding  that  the  insurance  policy  applied  “only  to 
marine  survey  operations”  and  not  to  the  company’s  involvement  with 
an outdoor rock concert because it would be unreasonable “to conclude 
that  the  policy  covers  any  and  all  activity,  not  specifically  excluded, 
when  the  insured  negotiated  as,  and  described  itself  to  be,  a  marine 
operation”); Cooper v. RLI Ins. Co., No. CV 9403617128, 1996 WL 367721, 
at *8 (Conn. Super. Ct. June 3, 1996) (holding that the CGL policy “does 
not  provide  coverage  for  accidents  associated  with  business  activity 
different  from  the  business  activity  for  which  coverage  was  initially 
sought”);  cf.  Phila.  Indem.  Ins.  Co.  v.  1801  W.  Irving  Park,  LLC,  No.  11  C 
                                                                         (continued…) 
14                                                                                     No. 14‐2009 

the  parties  to  conjure  up  and  exclude  explicitly  any  and  all 
activities  in  which  Rose  Paving  might  engage.  Such  a 
speculative exercise in hypotheticals would be nonsensical. 
    In  sum,  Mr.  Vandenberg  has  not  provided  a  cogent 
rationale  to  support  his  conclusion  that  Westfield  and 
Rose Paving  intended  to  enter  into  an  insurance  contract  of 
endless  scope,  covering  any  and  all  businesses  operated  by 
Rose  Paving.  Construing  the  policies  as  a  whole,  we 
conclude that both Westfield and Rose Paving intended that 
the  insurance  policies  provide  coverage  only  for  Rose 
Paving’s  construction‐related  business.  Accordingly,  the 
policies  do  not  provide  coverage  for  Mr.  Vandenberg’s 
                                  19
injury on the yacht.  


                                                                                                             
(…continued) 
1710,  2012  WL  3482260,  at  *5  (N.D.  Ill.  Aug.  13,  2012)  (holding  that  the 
insurance  policy  provided  coverage  because  the  insured  “was  a  single 
entity  that  performed  multiple  services  as  a  part  of  its  condominium 
development business—which was a named insured on the Policies”). 
19  Mr.  Vandenberg  also  submits  that,  because  the  umbrella  policy  does 

not have the same limitations as the CGL policy, it was intended to apply 
beyond Rose Paving’s construction business. He relies on the absence of 
a business description in the separate umbrella policy document. But, as 
Westfield  points  out,  the  identification  of  Rose  Paving’s  business  is 
contained  in  a  document  labeled  “common  policy  declarations”  that 
summarizes  the  entire  agreement.  R.56‐1  at  54.  Specifically,  the 
document  states  that  “this  policy  consists  of  the  following  coverage 
parts”  and  lists  the  “commercial  umbrella  coverage  part.”  Id. 
Mr. Vandenberg  fails  to  invite  our  attention  to  any  documentation  that 
would  support  a  determination  that  Westfield,  through  the  umbrella 
policy,  intended  to  insure  activities  beyond  Rose  Paving’s  construction 
business. 
No. 14‐2009                                                                          15

             
                                                    B. 
    The  policies’  watercraft  exclusion  provides  an 
independent  basis  for  affirming  the  district  court’s 
judgment.  The  Westfield  policies  exclude  from  coverage 
“‘[b]odily  injury’  …  arising  out  of  the  ownership, 
maintenance,  use  or  entrustment  to  others  of 
any … watercraft owned or operated by or rented or loaned 
                                    20
to  any  insured.”   In  his  state  court  complaint, 
Mr. Vandenberg  alleged  that  Rose  Paving  negligently  had 
“[f]ailed  to  provide  railing  or  equivalent  protection  of  the 
top  deck  peripheral  areas  which  were  accessible  to 
passengers,”              “[f]ailed            to           prevent 
SCOT VANDENBERG … from accessing the top deck of the 
yacht,”  “[a]llowed … SCOT  VANDENBERG[]  to  access 
areas  of  the  top  deck  which  did  not  have  railings  or 
equivalent  protection,”  “[f]ailed  to  warn … SCOT 
VANDENBERG[]  of  the  lack  of  railings  or  equivalent 
protection on the top peripheral areas of the top deck,” and 
“[a]llowed  a  bench  to  be  placed  inches  from  the  rear  of  the 
                                  21
unrailed top deck.”  

                                                 
20 Id. at 78; R.56‐2 at 15. 

21 R.45‐1  at  8–9.  In  his  unfiled  amended  complaint,  Mr.  Vandenberg 
alleged  that  Rose  Paving  negligently  “[p]rovided  a  wobbly  bench  to  be 
used  by  SCOT  VANDENBERG  from  which  he  fell.”  R.13‐1  at  4. 
However,  an  insurer’s  duty  to  defend  is  limited  to  those  allegations 
contained  in  the  operative  complaint.  See  Mass.  Bay  Ins.  Co.  v.  Unique 
Presort  Servs.,  Inc.,  679  N.E.2d  476,  478  (Ill.  App.  Ct.  1997)  (“It  is  well 
settled  that  the  allegations  of  the  complaint  are  dispositive  of  the 
insurer’s  duty  to  defend  and  not  the  findings  of  the  underlying 
                                                                      (continued…) 
16                                                                                     No. 14‐2009 

    Mr. Vandenberg  submits  that,  under  Illinois  law,  the 
negligent maintenance, ownership, and use of the bench was 
a  concurrent  cause  of  his  injuries  and,  therefore,  the 
watercraft  exclusion  does  not  preclude  coverage.  Westfield 
maintains that the watercraft exclusion bars coverage under 
the  policies  because  the  use  of  the  yacht  was  intertwined 
inextricably with all theories of recovery.  
    We  have  recognized  previously  that,  under  Illinois  law, 
an  insurance  policy  does  not  provide  coverage  for  claims 
that  are  “intertwined”  with  an  excluded  liability.  See 
Nautilus  Ins.  Co.  v.  1452‐4  N.  Milwaukee  Ave.,  LLC,  562  F.3d 
818, 822 (7th Cir. 2009). In Nautilus, we addressed whether a 
claim  seeking  compensation  for  property  damage  was 
barred  by  the  insurance  policy’s  contractor‐subcontractor 
exclusion. See id. at 821–23. We concluded that “the presence 
of  an  alternative  theory  of  relief … is  insufficient  to  trigger 
coverage”  when  the  plaintiff  does  not  allege  an  “injury 
independent  of  the”  injury  sustained  as  a  result  of  the 
excluded liability. Id. at 823. Thus, we found it determinative 

                                                                                                             
(…continued) 
litigation.”); Oakley Transp., Inc. v. Zurich Ins. Co., 648 N.E.2d 1099, 1102 
(Ill.  App.  Ct.  1995)  (noting  that  a  “court  must  ordinarily  confine  its 
inquiry  to  a  comparison  of  the  allegations  of  the  underlying  complaint 
and the relevant provisions of the insurance policy in determining a duty 
to defend”). Indeed, the Appellate Court of Illinois recently decided that 
Mr. Vandenberg’s unfiled complaint should not be considered under the 
doctrine of “true but unpleaded facts.” See Md. Cas. Co. v. Dough Mgmt. 
Co.,  No.  1‐14‐1520,  2015  WL  4002569,  at  *9  (Ill.  App.  Ct.  June  30,  2015). 
The  court  held  “that  the  self‐serving  allegations  in  an  unfiled  amended 
complaint  cannot  be  presumed  true  and  are  not  the  type  of  facts 
intended to be covered by the true but unpleaded facts doctrine.” Id. 
No. 14‐2009                                                        17

that  “the  statutory  claims  in  the  underlying  complaints 
[sought] recovery for the same loss as all the other claims—
the  property  damage  arising  out  of  the  faulty  excavation 
performed  by  [the  defendant’s]  contractors  and 
subcontractor—and  coverage  for  that  property  damage  is 
excluded  by  the  contractor‐subcontractor  exclusion.”  Id.  at 
822 (emphasis in original). 
    In reaching our conclusion in Nautilus, we relied, in part, 
on the decision of the Supreme Court of Illinois in Northbrook 
Property & Casualty Co. v. Transportation Joint Agreement, 741 
N.E.2d  253  (Ill.  2000).  In  Northbrook,  the  court  held  that  a 
policy  exclusion  bars  coverage  for  injuries  associated  with 
excluded  conduct,  even  if  a  plaintiff  proceeds  under  an 
alternative  theory  of  recovery  that  implicates  the  excluded 
conduct only indirectly. The Illinois court explained: 
       The  policy  excludes  injuries  arising  from  the 
       school  districts’  use  or  operation  of  a  motor 
       vehicle.  Allegations  that  the  school  districts 
       inadequately planned and inspected bus routes 
       or  failed  to  warn  bus  drivers  of  potential 
       hazards  along  the  routes  are  nothing  more 
       than  rephrasings  of  the  fact  that  the  students’ 
       injuries  arose  from  the  school  districts’  use  or 
       operation  of  a  motor  vehicle.  Contrary  to  the 
       appellate  court’s  holding,  the  students’ 
       complaints  failed  to  allege  that  the  injuries 
       arose  from  events  wholly  independent  of  any 
       negligent  operation  of  the  bus.  Northbrook 
       therefore  has  no  duty  to  defend  the  school 
       districts in the underlying lawsuits. 
18                                                                    No. 14‐2009 

Id.  at  254–55  (citation  omitted)  (internal  quotation  marks 
omitted).  Thus,  in  order  to  succeed,  the  allegations  in 
Mr. Vandenberg’s  complaint  must  be  “wholly  independent 
                                                                      22
of  any  negligent  operation  of  the  [watercraft].”   Id.  at  254 
(internal quotation marks omitted). 
                                                 
22  The  decisions  of  the  Appellate  Court of  Illinois  reflect  the  distinction 

between dependent and independent claims. Compare Mass. Bay Ins. Co., 
679 N.E.2d at 479 (“In this case, the underlying plaintiffs’ count XXVII is 
specifically  dependent  upon  the  fact  that  their  injuries  occurred  in  a 
vehicle  accident.  This  drug‐testing  regulation  would  not  apply  to  the 
underlying plaintiffs’ negligence action if their injuries had been caused 
by  some  instrumentality  other  than  a  vehicle.  Thus,  the  negligence 
alleged  in  count  XXVII  is  inextricably  intertwined  with  the  policy’s 
excluded instrumentality, namely, the vehicle.”), with Mount Vernon Fire 
Ins. Co. v. Heaven’s Little Hands Day Care, 795 N.E.2d 1034, 1043 (Ill. App. 
Ct.  2003)  (“[W]e  find  after  reviewing  the  allegations  in  the  underlying 
complaint that the victim’s death resulted from nonvehicular conduct on 
the part of Heaven’s Little Hands and its employees. The allegations in 
the complaint assert multiple theories of negligence including a failure to 
maintain a proper census of the children attending the day‐care facility. 
Had Leon kept an accurate head count of the children inside the van or if 
someone  inside  Heaven’s  Little  Hands  had  noticed  Tyrelle’s  absence 
soon after the van in question had arrived at the day care facility, Tyrelle 
would not have died. In short, the van is the situs, rather than the cause, 
of  Tyrelle’s  death.”),  and  Louis  Marsch,  Inc.  v.  Pekin  Ins.  Co.,  491  N.E.2d 
432, 437 (Ill. App. Ct. 1985) (“Thus if a trier of fact concluded that Marsch 
had  failed  in  its  duty  to  Chizmar  under  the  Road  Construction  Injuries 
Act,  the  fact  that  the  dump  truck  was  the  instrumentality  which 
ultimately injured  Chizmar  would  be  but  one  of  two  concurrent causes 
of  the  injury,  one  excluded  under  the  Aetna  policy,  the  other  not  so 
excluded.  If  the  liability  of  an  insured  arises  from  negligent  acts  which 
constitute  non‐auto‐related  conduct,  the  policy  should  be  applicable 
regardless of the automobile exclusion or the fact that an automobile was 
involved in the occurrence.”), and U.S. Fid. & Guar. Co. v. State Farm Mut. 
Auto.  Ins.  Co.,  437  N.E.2d  663,  666  (Ill.  App.  Ct.  1982)  (“In  the  present 
                                                                       (continued…) 
No. 14‐2009                                                                                             19

     The Appellate Court of Illinois recently reaffirmed these 
principles  and  applied  them  to  the  same  state  court 
complaint  at  issue  here.  In  Maryland  Casualty  Co.  v.  Dough 
Management  Co.,  No.  1‐14‐1520,  2015  WL  4002569  (Ill.  App. 
Ct.  June  30,  2015),  the  court  addressed  whether  an 
identically  worded  watercraft  exclusion  in  an  insurance 
contract  barred  coverage  for  the  injuries  that 
Mr. Vandenberg sustained on the yacht. See id. at *7. In that 
action,  Maryland  Casualty  Co.,  the  insurer  that  had 
provided  coverage  to  Dough  Management,  maintained  that 
it  had  no duty to  defend or indemnify Dough Management 
under  its  insurance  policy.  See  id.  at  *2–3.  The  court  noted 
that  the  “policy  specifically  exclude[d]  coverage  for  any 
bodily  injury  ‘arising  out  of  the  ownership,  maintenance, 
use, or entrustment to others of any … watercraft owned or 
operated  by  or  rented  or  loaned  to  any  insured.’”  Id.  at  *7 
(second alteration in original). The court concluded that “the 
Vandenbergs  only  alleged  [in  their  state  court  complaint] 
that  the  insureds  failed  to  properly  maintain  the  yacht  by 
failing  to  provide  a  railing  on  the  top  deck,  allegations  that 
fall squarely under the watercraft exclusion.” Id. “Therefore, 
based  on  the  personal  injury  complaint,”  the  court 
continued, “the Vandenbergs’ claims are excluded under the 
CGL policy.” Id. 


                                                                                                             
(…continued) 
case,  the  complaint  alleges  negligent  acts  which  are  potentially  within 
the coverage of the policy, such as the failure to adequately supervise the 
children  and  the  negligent  operation  of  the  day  care  center.  These 
alleged acts are separate and distinct from any allegations relating to the 
negligent operation of the automobile.”). 
20                                                       No. 14‐2009 

    With the  guidance  of  the Appellate Court of  Illinois,  we 
reach the same conclusion. Mr. Vandenberg fell from the top 
deck  of  the  yacht  after  the  bench  on  which  he  was  sitting 
tipped over. Because the top deck of the yacht did not have a 
railing, he fell a substantial distance, resulting in his injuries 
and  paralysis.  In  his  state  court  complaint,  Mr. Vandenberg 
recognized  that  his  injury  would  not  have  occurred  if 
Rose Paving  had  provided  a  railing  or  prevented  him  from 
accessing  the  top  deck  of  the  yacht.  Thus,  the  accident  and 
Mr. Vandenberg’s  resulting  injuries  were  not  “wholly 
independent  of”  the  negligent  operation,  maintenance,  or 
use  of  the  yacht.  Northbrook  Prop.  &  Cas.  Co.,  741  N.E.2d  at 
254  (internal  quotation  marks  omitted).  Mr. Vandenberg’s 
injuries  therefore  come  under  the  policies’  watercraft 
exclusion, and the policies do not provide coverage. 
 
                            Conclusion 
      The judgment of the district court is affirmed. 
                                                         AFFIRMED